Exhibit 10.21
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made by and between Oxford
Resources GP, LLC, a Delaware limited liability company (“Company”), and Daniel
M. Maher (“Executive”).
WITNESSETH:
WHEREAS, Company, which is the general partner of Oxford Resource Partners, LP
(“Oxford LP”), desires to employ Executive, and Executive desires to be employed
by Company, on the terms and conditions set forth herein;
NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, Company and Executive agree as follows, effective
as of January 1, 2011 (the “Effective Date”):
ARTICLE 1 EMPLOYMENT AND DUTIES
1.1 Employment; Effective Date. Effective as of the Effective Date and
continuing for the period of time set forth in Article 2 of this Agreement,
Executive’s employment by Company shall be subject to the terms and conditions
of this Agreement.
1.2 Positions. Company shall employ Executive in the position of Senior Vice
President and Chief Legal Officer of Company reporting to the Chief Executive
Officer of Company, or in such other positions as the parties mutually may
agree. As of the Effective Date, Executive’s duties shall include leadership of
the legal department of Company with responsibility for the legal compliance and
reporting functions and all other legal matters of Company.
1.3 Duties and Services. Executive agrees to serve in the position referred to
in paragraph 1.2 and to perform diligently and to the best of his abilities the
duties and services appertaining to such office, as well as such additional
duties and services appropriate to such office which the parties mutually may
agree upon from time to time. Executive’s employment shall also be subject to
the policies maintained and established by Company that are of general
applicability to Company’s senior executive employees (as of the Effective Date
consisting of the Executive, the Chief Financial Officer and the Chief Executive
Officer of Company) (the “Senior Executives”), as such policies may be amended
from time to time, provided that, in the event of any inconsistency between such
policies and any term of this Agreement, this Agreement shall control.
1.4 Other Interests. Executive agrees, during the period of his employment by
Company, to devote substantially all of his primary business time, energy and
best efforts to the business and affairs of Company and its affiliates and not
to engage, directly or indirectly (other than as a passive investor in publicly
traded securities), in any other business or businesses, whether or not similar
to that of Company, except with the consent of the Board of Directors of Company
(the “Board”). The foregoing notwithstanding, the parties recognize and agree
that Executive may serve on the board of directors of and provide legal services
not exceeding 50 hours per calendar year to such non-profit, charitable and/or
charitable-benefitting organizations, and may serve on the board of directors of
such other entities where such service does not exceed in the aggregate 30 hours
per calendar year, as are approved by the Board, and additionally may engage in
other charitable and civic pursuits without the consent of the Board, as long as
such service and pursuits described above in this sentence do not conflict with
the business and affairs of Company or its affiliates or interfere with
Executive’s performance of his duties hereunder, which shall be in the sole good
faith determination of the Board.

 

 



--------------------------------------------------------------------------------



 



1.5 Duty of Loyalty. Executive acknowledges and agrees that Executive owes a
fiduciary duty of loyalty to act at all times in the best interests of Company.
In keeping with such duty, Executive shall make full disclosure to Company of
all business opportunities pertaining to Company’s business and shall not
appropriate for Executive’s own benefit business opportunities concerning
Company’s business.
ARTICLE 2 TERM AND TERMINATION OF EMPLOYMENT
2.1 Term. Unless sooner terminated pursuant to other provisions hereof, Company
agrees to continue the employment of Executive for the period beginning on the
Effective Date and ending on the second anniversary of the Effective Date (the
“Initial Expiration Date”); provided, however, that, beginning on the Initial
Expiration Date, and on each anniversary of the Initial Expiration Date
thereafter, if this Agreement has not been terminated pursuant to paragraph 2.2
or 2.3, then said term of employment shall automatically be extended for an
additional one-year period, unless on or before the date that is 90 days prior
to the first day of any such extension period either party shall give written
notice (an “Expiration Notice”) to the other that no such automatic extension
shall occur.
2.2 Company’s Right to Terminate. Notwithstanding the provisions of paragraph
2.1, Company shall have the right to terminate Executive’s employment under this
Agreement for any of the following reasons:
(i) upon Executive’s death;
(ii) upon Executive’s disability, which shall mean Executive’s becoming
incapacitated by accident, sickness, or other circumstances which renders him
mentally or physically incapable of performing the duties and services required
of him hereunder for 90 or more days (whether or not consecutive) out of any
consecutive 180-day period;
(iii) for “Cause,” which shall mean Executive has (A) engaged in gross
negligence, gross incompetence or willful misconduct in the performance of the
duties required of him hereunder; (B) refused without proper reason to perform
the duties and responsibilities required of him hereunder; (C) willfully engaged
in conduct that is materially injurious to Company or its affiliates (monetarily
or otherwise); (D) committed an act of fraud, embezzlement or willful breach of
fiduciary duty to Company or an affiliate (including the unauthorized disclosure
of information that is, and is known or reasonably should have been known to the
Executive to be, confidential or proprietary material information of Company or
an affiliate) or (E) been convicted of (or pleaded no contest to) a crime
involving fraud, dishonesty or moral turpitude or any felony; or
(iv) at any time for any other reason, or for no reason whatsoever, in the sole
discretion of the Board.

 

 



--------------------------------------------------------------------------------



 



2.3 Executive’s Right to Terminate. Notwithstanding the provisions of paragraph
2.1, Executive shall have the right to terminate his employment under this
Agreement for any of the following reasons:
(i) for “Good Reason,” which shall mean, in connection with or based upon (A) a
material diminution in Executive’s responsibilities, duties or authority; (B) a
material diminution in Executive’s base compensation or the amount of the target
annual bonus that may be earned by Executive, as described in paragraph 3.2(ii);
or (C) a material breach by Company of any material provision of this Agreement;
or
(ii) at any time for any other reason, or for no reason whatsoever, in the sole
discretion of Executive.
2.4 Notice of Termination. If Company desires to terminate Executive’s
employment hereunder at any time prior to expiration of the term of employment
as provided in paragraph 2.1, it shall do so by giving a 30-day written notice
to Executive that it has elected to terminate Executive’s employment hereunder
and stating the effective date and reason for such termination, provided that no
such action shall alter or amend any other provisions hereof or rights arising
hereunder. If Executive desires to terminate his employment hereunder at any
time prior to expiration of the term of employment as provided in paragraph 2.1,
he shall do so by giving a 30-day written notice to Company that he has elected
to terminate his employment hereunder and stating the effective date and reason
(if any) for such termination, provided that no such action shall alter or amend
any other provisions hereof or rights arising hereunder. In the case of any
notice by Executive of his intent to terminate his employment hereunder for Good
Reason, Executive shall provide Company with notice of the existence of the
condition(s) constituting the Good Reason within 90 days after the Executive has
actual knowledge of the initial existence of such condition(s) and Company shall
have 30 days following Executive’s provision of such notice to remedy such
condition(s). If Company remedies the condition(s) constituting the Good Reason
within such 30 day period, then Executive’s employment hereunder or as a
post-term employment continuation described in paragraph 4.1, as applicable,
shall continue and his notice of termination shall become void and of no further
effect. If Company does not remedy the condition(s) constituting the Good Reason
within such 30 day period, Executive’s employment with Company shall terminate
on the date that is 31 days following the date of Executive’s notice of
termination and Executive shall be entitled to receive the payment described in
paragraph 4.1 or 4.3, as applicable. The notice, remedy rights and termination
timing provisions applicable under this paragraph 2.4 in the case of Executive’s
election to terminate his employment for Good Reason are referred to
collectively as the “Good Reason Termination Procedure.”
2.5 Deemed Resignations. Any termination of Executive’s employment shall
constitute an automatic resignation of Executive as an officer of Company and
each affiliate of Company, an automatic resignation of Executive from the Board
and from the board of directors or similar governing body of any affiliate of
Company, and an automatic resignation from the board of directors or similar
governing body of any corporation, limited liability company or other entity in
which Company or any affiliate holds an equity interest and with respect to
which board or similar governing body Executive serves as Company’s or such
affiliate’s designee or other representative.

 

 



--------------------------------------------------------------------------------



 



ARTICLE 3 COMPENSATION AND BENEFITS
3.1 Base Salary. During the period of this Agreement, Executive shall receive a
minimum annual base salary of $270,000. Executive’s annual base salary shall be
reviewed by the Board (or a committee thereof) on an annual basis, and, in the
sole discretion of the Board (or such committee), such annual base salary may be
increased, but not decreased, effective as of any date determined by the Board.
Executive’s annual base salary shall be paid in equal installments in accordance
with Company’s standard policy regarding payment of compensation to executives
but no less frequently than monthly.
3.2 Bonuses and Incentive Compensation. During the period of this Agreement,
Executive shall be provided the following bonuses and incentive compensation:
(i) Employment Inducement Bonus — As a one-time inducement to Executive to
accept employment with Company, Company shall pay to Executive an employment
inducement bonus the (“Employment Inducement Bonus”) in the amount, on the
schedule and subject to the terms and conditions set forth in this paragraph
3.2(i):
(a) on the Effective Date, Company shall pay to Executive an amount equal to
$100,000 (the “Initial Payment”); and
(b) on the last day of each calendar quarter during Executive’s first two years
of employment under this Agreement, Company shall pay to Executive an amount
equal to $33,750, provided that, with respect to each such payment, Executive
continues to be employed by Company on the date such payment is due.
Each Employment Inducement Bonus installment payment specified in this paragraph
3.2(i) to which Executive is entitled shall be paid (x) on the due date therefor
specified above if the same is a regular payroll date and (y) otherwise on or
before the earlier of the first regular payroll date immediately following such
due date or such date as is 10 business days after such due date.
(ii) Annual Bonus — For the calendar year beginning on the Effective Date, and
thereafter during the period of this Agreement, Executive shall be eligible to
receive an annual incentive performance bonus in an amount equal to up to 50% of
his annual base salary (or such greater percentage, if any, as shall be approved
by the Board). The amount of Executive’s annual incentive performance bonus for
any calendar year shall be approved from time to time by the Board, based upon
recommendations of the Compensation Committee of the Board (“Compensation
Committee”), and shall be pro-rated for any period of employment by Company
during such calendar year of less than twelve (12) months. The Compensation
Committee’s recommendations may take into account such criteria as it
establishes in its discretion, including, without limitation, recommendations
from the Chief Executive Officer of Company. The criteria applicable to the
annual bonus determination for Executive for any particular calendar year shall
be (i) substantially similar (except for necessary differences based upon job
responsibilities) for all Senior Executives and (ii) communicated to Executive
in detail within the first ninety (90) days of such calendar year.
Notwithstanding anything to the contrary herein, the amount of all Employment
Inducement Bonus installment payments due in a calendar year (except the Initial
Payment) shall be subtracted from the amount of annual incentive performance
bonus for such calendar year that may be approved by the Board

 

 



--------------------------------------------------------------------------------



 



pursuant to this paragraph 3.2(ii) and any such amount shall be payable only
pursuant to paragraph 3.2(i), and not as annual performance bonus under this
paragraph 3.2(ii). For the avoidance of doubt, if, for example, the Board
approves an annual incentive performance bonus to be paid to Executive for
calendar year 2011 in an amount equal to 75% of his annual base salary for 2011,
and assuming continuous employment by Executive with Company throughout 2011,
Executive’s annual performance bonus for 2011 shall be an amount equal to
$67,500, calculated as 75% multiplied by Executive’s annual base salary for 2011
($202,500, assuming an annual base salary of $270,000 throughout 2011) minus
Executive’s Employment Inducement Bonus installment payments due in 2011 (an
aggregate of $135,000).
(iii) LTIP Awards — On the Effective Date, Executive shall receive an award of a
number of phantom units under the LTIP, on the terms provided in the LTIP
phantom unit grant agreement, which equals a stated fair market value of
$400,000 upon the Effective Date, based on the last day’s closing trading price
immediately prior to the Effective Date. Such initial phantom unit award shall
vest 25% upon the Effective Date and 25% upon each anniversary of the Effective
Date. Executive shall be eligible to receive any additional awards under the
LTIP, as determined by the Board. For purposes hereof, “LTIP” means Company’s
Amended and Restated Long-Term Incentive Plan, effective on June 18, 2010, and
if hereafter further amended by Company then as hereafter so further amended.
(iv) Profits Participation Interest — From and after the Effective Date,
pursuant to the terms of the Second Amended and Restated Limited Liability
Company Agreement of Company (the “Company LLC Agreement”), Executive will have
a profits participation interest in Company in the form of Class B Units. The
number of Class B Units of Company to be granted to Executive pursuant to this
paragraph shall be such number of Class B Units of Company as are equal to 0.5%
(one-half of one percent) of Company’s equity outstanding as of the Effective
Date. All terms and conditions of such Class B Units, including, without
limitation, vesting, forfeiture, transfer, buy/sell, distribution, voting and
registration rights, if any, will be substantially the same as those set forth
in the provisions of the Company LLC Agreement that pertain to the Class B Units
granted to Company’s Chief Financial Officer on the effective date of the
initial public offering of the common units of the Partnership, as the Company
LLC Agreement may be amended in accordance with its terms from time to time, and
shall be governed by the provisions of the Company LLC Agreement.
(v) Change in Control Acceleration — In the event of a Change in Control (as
defined in the LTIP in its form as in effect on the date of execution hereof),
and notwithstanding any applicable vesting schedule, all awards granted to
Executive under the LTIP shall immediately vest.
3.3 Other Perquisites. During his employment hereunder, Executive shall be
afforded the following benefits as incidences of his employment (all of such
benefits hereinafter collectively referred to as the “Other Benefits”):
(i) Business and Entertainment Expenses — Subject to Company’s standard policies
and procedures with respect to expense reimbursement as applied to its executive
employees generally, Company shall reimburse Executive for, or pay on behalf of
Executive, reasonable and appropriate expenses incurred by Executive for
business related purposes, including dues and fees to industry and professional
organizations, professional licensing, continuing legal education, and costs of
entertainment and business development.

 

 



--------------------------------------------------------------------------------



 



(ii) Vacation — For the calendar year during which the Effective Date falls, and
thereafter for each calendar year during the period of this Agreement, Executive
shall be entitled to four weeks of paid vacation (pro-rated for any period of
employment by Company during such calendar year of less than twelve
(12) months), which shall be considered earned in accordance with Company’s
vacation policy as in effect from time to time for Senior Executives, and to all
holidays provided to Senior Executives of Company generally.
(iii) Other Company Benefits — Except as provided in paragraph 3.2, Executive
and, to the extent applicable, Executive’s spouse, dependents and beneficiaries,
shall be allowed to participate in all benefits, plans and programs, including
improvements or modifications of the same, which are now, or may hereafter be,
available to other executive employees of Company. Such benefits, plans and
programs shall include, without limitation, any profit sharing plan, thrift
plan, health insurance or health care plan, life insurance, disability
insurance, pension plan, supplemental retirement plan, vacation and sick leave
plan, and the like which may be maintained by Company. Company shall not,
however, by reason of this paragraph be obligated to institute, maintain, or
refrain from changing, amending, or discontinuing any such benefit plan or
program, so long as such changes are similarly applicable to executive employees
generally.
(iv) Malpractice Insurance — Company shall purchase an Employed Lawyer’s
malpractice insurance policy for Executive covering his actions and omissions on
behalf of Company and its affiliates, with a minimum Limits of Liability of
three million dollars ($3,000,000) per claim and zero Loss and Expense
Deductible with the option to purchase an extended reporting endorsement (“tail
coverage”), which Company shall timely purchase for unlimited calendar months
should this policy terminate for any reason, provided that such coverage is
available on commercially reasonable terms. Such policy shall include the same
endorsements as on the current such policy maintained by Company including the
SEC and Sarbanes-Oxley Coverage Endorsement and the Outside Professional
Services Endorsement.
(v) Automobile Allowance — For each month during the period of this Agreement,
Executive shall be entitled to an automobile allowance in the amount of $600.
ARTICLE 4 EFFECT OF TERMINATION ON COMPENSATION
4.1 Termination by Expiration. If Executive’s employment hereunder shall be
terminated by expiration of the term as provided in paragraph 2.1 hereof
(including any extensions of the term of this Agreement thereunder) because
either party has provided an Expiration Notice, Executive’s employment with
Company shall nonetheless continue until such employment is actually terminated
by either Company or Executive upon such expiration or at any time thereafter,
with such actual termination and the effective date thereof to be stated in a
written notice to the other party which is provided in accordance with
Section 8.1, and, in the case of a termination following such expiration by
Executive for Good Reason (as described below), such notice shall be provided in
accordance with paragraph 2.4 and the Good Reason Termination Procedure shall
apply to any such termination. In the event an

 

 



--------------------------------------------------------------------------------



 



Expiration Notice is provided by either party, all compensation and all benefits
to Executive hereunder shall continue to be provided until the expiration of
such term, and thereafter Executive shall receive such compensation and benefits
as are determined by Company (it being understood that determinations by Company
in this regard could provide Executive with Good Reason for purposes of the
immediately following sentence) until his employment with Company is actually so
terminated. Upon such actual termination of Executive’s employment with Company,
all compensation and benefits shall terminate contemporaneously with termination
of his employment with Company, except as otherwise provided in the following
sentence or under any other agreement or plan of Company that provides
post-termination benefits. Upon any such actual termination of Executive’s
employment with Company which is upon or within 12 months following the
expiration of the term as described in paragraph 2.1 where the Expiration Notice
was given by Company, and subject to paragraph 4.4 below, if Executive’s
employment with Company has been terminated (a) by Company and such termination
is for any reason other than a reason encompassed by paragraph 2.2(i), 2.2(ii),
or 2.2(iii) or (b) by Executive for Good Reason (assuming for purposes of these
clauses (a) and (b) only that this Agreement were still in effect continually
until and also at the time of any such termination), then Company shall provide
Executive with a lump sum cash termination payment in an amount equal to 50% of
Executive’s annual base salary at the highest rate in effect at any time upon or
following expiration of the term as provided in paragraph 2.1 hereof or such
greater amount, if any, as is provided under any severance program generally
available to Company’s senior management (other than any individual employment
agreement). Subject to paragraph 4.4, any lump sum cash termination payment due
to Executive pursuant to the preceding sentence shall be paid to Executive on
the sixtieth (60th) day after the date of Executive’s actual termination of
employment with Company. For purposes of clarity, Executive’s termination of
employment hereunder by expiration of the term as provided in paragraph 2.1
hereof is the only circumstance where Executive’s employment with Company may
continue following a termination of employment hereunder, so that a termination
of Executive’s employment hereunder under any other provisions of this Agreement
automatically also results in an actual termination of Executive’s employment
with Company.
4.2 Termination by Company. If Executive’s employment hereunder shall be
terminated by Company prior to expiration of the term provided in paragraph 2.1,
then, upon such termination, except as hereinafter provided, all compensation
and benefits to Executive hereunder shall terminate contemporaneously with the
termination of such employment (except as otherwise provided under any other
agreement or plan of Company that provides post-termination benefits); provided,
however, that, subject to paragraph 4.4 below, if such termination shall not be
due to expiration of the term as described in paragraph 4.1 or any event or
circumstance described in paragraph 2.2(i), 2.2(ii), or 2.2(iii), then Company
shall provide Executive with a lump sum cash payment equal to one times
Executive’s annual base salary at the rate in effect under paragraph 3.1 on the
date of such termination (such amount the “Severance Payment Amount” and such
payment a “Severance Payment”) and any previously due but unpaid payments of the
Employment Inducement Bonus plus all Other Benefits that are accrued but unused,
incurred but unreimbursed or otherwise owing, as applicable, to Executive as of
such date. Subject to paragraph 4.4 below, any Severance Payment due to
Executive pursuant to the preceding sentence shall be paid to Executive on the
sixtieth (60th) day after the date of Executive’s termination of employment with
Company.

 

 



--------------------------------------------------------------------------------



 



4.3 Termination by Executive. If Executive’s employment hereunder shall be
terminated by Executive prior to expiration of the term provided in paragraph
2.1, then, upon such termination, except as hereinafter provided, all
compensation and benefits to Executive hereunder shall terminate
contemporaneously with the termination of such employment (except as otherwise
provided under any other agreement or plan of Company that provides
post-termination benefits); provided, however, that, subject to paragraph 4.4
below, if such termination occurs for Good Reason then Company shall provide
Executive with a Severance Payment equal to the Severance Payment Amount and any
previously due but unpaid payments of the Employment Inducement Bonus plus all
Other Benefits that are accrued but unused, incurred but unreimbursed or
otherwise owing, as applicable, to Executive as of such date. Subject to
paragraph 4.4 below, any Severance Payment due to Executive pursuant to this
paragraph shall be paid to Executive on the sixtieth (60th) day after the date
of Executive’s termination of employment with Company.
4.4 Release and Full Settlement. Anything to the contrary herein
notwithstanding, as a condition to the receipt of the termination payment under
paragraph 4.1 or the Severance Payment under paragraph 4.2 or 4.3, as
applicable, Executive shall first execute a release, in the form established by
the Board, releasing the Board, Company, and Company’s parent corporation,
subsidiaries, affiliates, and their respective shareholders, partners, officers,
directors, employees, attorneys and agents from any and all claims and from any
and all causes of action of any kind or character including, but not limited to,
all claims or causes of action arising out of Executive’s employment with
Company or its affiliates or the termination of such employment, but excluding
all claims to vested benefits and payments Executive may have under any
compensation or benefit plan, program or arrangement, including this Agreement.
Executive shall provide such release no later than 50 days after the date of his
termination of employment with Company and, as a condition to Company’s
obligation to pay and provide the termination payment in accordance with
paragraph 4.1 or the Severance Payment in accordance with paragraph 4.2 or 4.3,
Executive shall not revoke such release. The performance of Company’s
obligations hereunder and the receipt of any termination payment provided under
paragraph 4.1 or Severance Payment provided under paragraph 4.2 or 4.3 shall
constitute full settlement of all such claims and causes of action.
4.5 No Duty to Mitigate Losses. Executive shall have no duty to find new
employment following the termination of his employment under circumstances which
require Company to pay any amount to Executive pursuant to this Article 4. Any
salary or remuneration received by Executive from a third party for the
providing of personal services (whether by employment or by functioning as an
independent contractor) following the termination of his employment under
circumstances pursuant to which this Article 4 apply shall not reduce Company’s
obligation to make a payment to Executive (or the amount of such payment)
pursuant to the terms of this Article 4.
4.6 Liquidated Damages. In light of the difficulties in estimating the damages
for an early termination of Executive’s employment under this Agreement, Company
and Executive hereby agree that the payments, if any, to be received by
Executive pursuant to this Article 4 shall be received by Executive as
liquidated damages.

 

 



--------------------------------------------------------------------------------



 



4.7 Section 409A Matters. Notwithstanding any provision in this Agreement to the
contrary, if Executive is a specified employee (within the meaning of
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”), and applicable administrative guidance thereunder and determined in
accordance with any method selected by Company that is permitted under the
regulations issued under Section 409A of the Code), and the payment of any
amount or benefit under this Agreement to or on behalf of Executive would be
subject to additional taxes and interest under Section 409A of the Code because
the timing of such payment is not delayed as provided in
Section 409A(a)(2)(B)(i) of the Code and the regulations thereunder, then any
such payment or benefit that Executive would otherwise be entitled to during the
first six months following the date of Executive’s separation from service
(within the meaning of Section 409A(a)(2)(A)(i) of the Code and applicable
administrative guidance thereunder) shall be accumulated and paid or provided,
as applicable, on the date that is six months after Executive’s separation from
service (or if such date does not fall on a business day of Company, the next
following business day of Company), or such earlier date upon which such amount
can be paid or provided under Section 409A of the Code without being subject to
such additional taxes and interest; provided, however, that Executive shall be
entitled to receive the maximum amount permissible under Section 409A of the
Code and the applicable administrative guidance thereunder during the six-month
period following his separation from service that will not result in the
imposition of any additional tax or penalties on such amount. For all purposes
of this Agreement, Executive shall be considered to have terminated employment
with Company when Executive incurs a “separation from service” with Company
within the meaning of Section 409A(a)(2)(A)(i) of the Code and the applicable
administrative guidance issued thereunder. To the extent that Section 409A of
the Code is applicable to this Agreement, the provisions of this Agreement shall
be interpreted as necessary to comply with such section and the applicable
administrative guidance issued thereunder.
4.8 Separate Agreements, Plans and Other Documents Describing Benefits. This
Agreement governs the rights and obligations of Executive and Company with
respect to Executive’s base salary and certain perquisites of employment. Except
as expressly provided herein, Executive’s rights and obligations both during the
term of his employment and thereafter with respect to his ownership rights in
Company and Oxford LP, and other benefits under the plans and programs
maintained by Company shall be governed by the separate agreements, plans and
the other documents and instruments governing such matters. Notwithstanding
anything to the contrary herein, in connection with any termination of
employment of Executive, in the case of any Other Benefit to which Executive may
be entitled that is governed by the terms of any written plan, policy or
agreement of Company, Executive’s entitlement to such benefit and the timing of
any payment thereof shall be determined under the applicable provisions of such
plan, policy or agreement.
ARTICLE 5 PROTECTION OF CONFIDENTIAL INFORMATION
5.1 Disclosure to and Property of Company. All information, designs, ideas,
concepts, improvements, product developments, discoveries and inventions,
whether patentable or not, that are conceived, made, developed or acquired by
Executive, individually or in conjunction with others, during the period of
Executive’s employment by Company (whether during business hours or otherwise
and whether on Company’s premises or otherwise) that relate to Company’s (or any
of its affiliates’) business, trade secrets, products or services (including,
without limitation, all such information relating to corporate opportunities,
product specification, compositions, manufacturing and distribution methods and
processes, research, financial and sales data, pricing terms, evaluations,
opinions,

 

 



--------------------------------------------------------------------------------



 



interpretations, acquisitions prospects, the identity of customers or their
requirements, the identity of key contacts within the customer’s organizations
or within the organization of acquisition prospects, marketing and merchandising
techniques, business plans, computer software or programs, computer software and
database technologies, prospective names and marks) (collectively, “Confidential
Information”) shall be disclosed to Company and are and shall be the sole and
exclusive property of Company (or its affiliates). Moreover, all documents,
videotapes, written presentations, brochures, drawings, memoranda, notes,
records, files, correspondence, manuals, models, specifications, computer
programs, E-mail, voice mail, electronic databases, maps, drawings,
architectural renditions, models and all other writings or materials of any type
embodying any of such information, ideas, concepts, improvements, discoveries,
inventions and other similar forms of expression (collectively, “Work Product”)
are and shall be the sole and exclusive property of Company (or its affiliates).
Upon Executive’s termination of employment with Company, for any reason,
Executive promptly shall deliver such Confidential Information and Work Product,
and all copies thereof, to Company.
5.2 Disclosure to Executive. Company has and will disclose to Executive, or
place Executive in a position to have access to or develop, Confidential
Information and Work Product of Company (or its affiliates); and/or has and will
entrust Executive with business opportunities of Company (or its affiliates);
and/or has and will place Executive in a position to develop business good will
on behalf of Company (or its affiliates). Executive agrees to preserve and
protect the confidentiality of all Confidential Information or Work Product of
Company (or its affiliates).
5.3 No Unauthorized Use or Disclosure. Executive agrees that he will not, at any
time during or after Executive’s employment by Company, make any unauthorized
disclosure of, and will prevent the removal from Company premises of,
Confidential Information or Work Product of Company (or its affiliates), or make
any use thereof, except in the carrying out of Executive’s responsibilities
during the course of Executive’s employment with Company. Executive shall use
commercially reasonable efforts to cause all persons or entities to whom any
Confidential Information shall be disclosed by him hereunder to observe the
terms and conditions set forth herein as though each such person or entity was
bound hereby. Executive shall have no obligation hereunder to keep confidential
any Confidential Information if and to the extent disclosure thereof is
specifically required by law; provided, however, that in the event disclosure is
required by applicable law, Executive shall provide Company with prompt notice
of such requirement prior to making any such disclosure, so that Company may
seek an appropriate protective order or otherwise contest such disclosure. At
the request of Company at any time, Executive agrees to deliver to Company all
Confidential Information that he may possess or control. Executive agrees that
all Confidential Information of Company (whether now or hereafter existing)
conceived, discovered or made by him during the period of Executive’s employment
by Company exclusively belongs to Company (and not to Executive), and Executive
will promptly disclose such Confidential Information to Company and perform all
actions reasonably requested by Company to establish and confirm such exclusive
ownership. Affiliates of Company shall be third party beneficiaries of
Executive’s obligations under this Article 5. As a result of Executive’s
employment by Company, Executive may also from time to time have access to, or
knowledge of, Confidential Information or Work Product of third parties, such as
customers, suppliers, partners, joint venturers, and the like, of Company and
its affiliates. Executive also agrees to preserve and protect the
confidentiality of such third party Confidential Information and Work Product to
the same extent, and on the same basis, as Company’s Confidential Information
and Work Product.

 

 



--------------------------------------------------------------------------------



 



5.4 Ownership by Company. If, during Executive’s employment by Company,
Executive creates any work of authorship fixed in any tangible medium of
expression that is the subject matter of copyright (such as videotapes, written
presentations, or acquisitions, computer programs, E-mail, voice mail,
electronic databases, drawings, maps, architectural renditions, models, manuals,
brochures, or the like) relating to Company’s business, products, or services,
whether such work is created solely by Executive or jointly with others (whether
during business hours or otherwise and whether on Company’s premises or
otherwise), including any Work Product, Company shall be deemed the author of
such work if the work is prepared by Executive in the scope of Executive’s
employment; or, if the work is not prepared by Executive within the scope of
Executive’s employment but is specially ordered by Company as a contribution to
a collective work, as a part of a motion picture or other audiovisual work, as a
translation, as a supplementary work, as a compilation, or as an instructional
text, then the work shall be considered to be work made for hire and Company
shall be the author of the work. If such work is neither prepared by Executive
within the scope of Executive’s employment nor a work specially ordered that is
deemed to be a work made for hire, then Executive hereby agrees to assign, and
by these presents does assign, to Company all of Executive’s worldwide right,
title, and interest in and to such work and all rights of copyright therein.
5.5 Assistance by Executive. During the period of Executive’s employment by
Company and thereafter, Executive shall assist Company and its nominee, at any
time, in the protection of Company’s (or its affiliates’) worldwide right, title
and interest in and to Work Product and the execution of all formal assignment
documents requested by Company or its nominee and the execution of all lawful
oaths and applications for patents and registration of copyright in the United
States and foreign countries.
5.6 Remedies. Executive acknowledges that money damages would not be sufficient
remedy for any breach of this Article 5 by Executive, and Company or its
affiliates shall be entitled to enforce the provisions of this Article 5 by
terminating payments then owing to Executive under this Agreement or otherwise
and to specific performance and injunctive relief as remedies for such breach or
any threatened breach. Notwithstanding the preceding sentence, during any period
in which Executive is alleged to be in breach of this Article 5 but during which
he continues to be an employee of Company, Company shall not be entitled to
terminate payments of base salary owing to Executive under paragraph 3.1;
provided, however, that, in the event that Executive is found to be in breach of
this Article 5 and his employment with Company is terminated, Company may recoup
such base salary payments relating to the period from and after such breach in
addition to any other damages relating to such breach. Such remedies shall not
be deemed the exclusive remedies for a breach of this Article 5 but shall be in
addition to all remedies available at law or in equity, including the recovery
of damages from Executive and his agents.
ARTICLE 6 NON-COMPETITION OBLIGATIONS
6.1 Non-Competition Obligations. As part of the consideration for the
compensation and benefits to be paid to Executive hereunder; to protect the
trade secrets and confidential information of Company and its affiliates that
have been or will in the future be disclosed or entrusted to Executive, the
business good will of Company and its affiliates that has been and will in the
future be developed in Executive, or the business opportunities that have been
and will in the future be disclosed or entrusted to Executive by Company and its
affiliates; and as an additional incentive for Company to enter into this
Agreement, Company and Executive agree to the provisions of this Article 6.
Executive agrees that during the period of Executive’s non-competition
obligations hereunder, Executive shall not, directly or indirectly for Executive
or for others:

 

 



--------------------------------------------------------------------------------



 



(i) engage in any Business that is (a) competitive with the Business conducted
by Company and (b) within the state of Ohio or any other state Company is
conducting any Business, determined as of the date of termination of the
employment relationship for any period from and after the date of termination of
the employment relationship (a “Competitive Business”);
(ii) render any advice or services to, or otherwise assist, any other person,
association, or entity who is engaged, directly or indirectly, with any
Competitive Business (it being understood and agreed that Executive may, at any
time after termination of Executive’s employment with Company, be a partner in,
employed by or otherwise affiliated with any law firm that renders any such
advice, services or assistance, provided that Executive does not personally
render any such advice, services or assistance);
(iii) induce any employee of Company or its affiliates to terminate his or her
employment with Company or its affiliates, or hire or assist in the hiring of
any such employee by any person, association, or entity not affiliated with
Company; or
(iv) request or cause any customer of Company or its affiliates to terminate any
business relationship with Company or its affiliates.
For purposes of this Article 6, “Business” shall mean any coal or coal-related
business, landfill business, aggregates business, or other type of business as
to which the revenues of such business comprise seven and one-half percent or
more of the lesser of the revenues of Oxford LP or the earnings of Oxford LP
before interest, taxes, depreciation and amortization. The non-competition
obligations under this Agreement shall apply during the period that Executive is
employed by Company (but, during such employment, with the Business scope and
geographic scope of such obligations measured as of the relevant date during
Executive’s employment with Company). The non-competition obligations under this
Agreement shall also continue for 12 months after the date of the termination of
Executive’s employment with Company for any reason except any termination of
this Agreement pursuant to paragraph 2.1 (Termination by Expiration). For the
avoidance of doubt, the non-competition obligations under this Agreement shall
not continue after the date of the termination of Executive’s employment with
Company if such termination occurs for any reason at any time at or after the
expiration of this Agreement as provided in paragraph 2.1 by reason of either
Company or Executive having given an Expiration Notice pursuant to paragraph
2.1. Executive understands that the foregoing restrictions may limit Executive’s
ability to engage in certain businesses during the period provided for above,
but acknowledges that Executive will receive sufficiently high remuneration and
other benefits under this Agreement to justify such restrictions.
6.2 Enforcement and Remedies. Executive acknowledges that money damages would
not be sufficient remedy for any breach of this Article 6 by Executive, and
Company shall be entitled to enforce the provisions of this Article 6 by
terminating any payments then owing to Executive under this Agreement and/or to
specific performance and injunctive relief as remedies for such breach or any
threatened breach. Such remedies shall not be deemed the exclusive remedies for
a breach of this Article 6, but shall be in addition to all remedies available
at law or in equity to Company, including, without limitation, the recovery of
damages from Executive and Executive’s agents involved in such breach and
remedies available to Company pursuant to other agreements with Executive.

 

 



--------------------------------------------------------------------------------



 



6.3 Reformation. It is expressly understood and agreed that Company and
Executive consider the restrictions contained in this Article 6 to be reasonable
and necessary to protect the proprietary information of Company and its
affiliates. Nevertheless, if any of the aforesaid restrictions are found by a
court having jurisdiction to be unreasonable, or overly broad as to geographic
area or time, or otherwise unenforceable, the parties intend for the
restrictions therein set forth to be modified by such courts so as to be
reasonable and enforceable and, as so modified by the court, to be fully
enforced.
ARTICLE 7 NONDISPARAGEMENT
Executive shall refrain, both during the employment relationship and after the
employment relationship terminates, from publishing any oral or written
statements about Company, its affiliates, or any of such entities’ officers,
employees, agents or representatives that (i) are slanderous, libelous, or
defamatory; (ii) disclose private or confidential information about Company, its
affiliates, or any of such entities’ business affairs, officers, employees,
agents, or representatives; (iii) constitute an intrusion into the seclusion or
private lives of the officers, employees, agents, or representatives of Company
or its affiliates; (iv) give rise to unreasonable publicity about the private
lives of the officers, employees, agents, or representatives of Company or its
affiliates; (v) place Company, its affiliates, or any of such entities’
officers, employees, agents, or representatives in a false light before the
public; or (vi) constitute a misappropriation of the name or likeness of
Company, its affiliates, or any of such entities’ officers, employees, agents,
or representatives. A violation or threatened violation of this prohibition may
be enjoined by the courts. The rights afforded Company and its affiliates under
this provision are in addition to any and all rights and remedies otherwise
afforded by law.
Company agrees that, both during Executive’s employment relationship and after
the employment relationship terminates, Company, its affiliates, and such
entities’ officers, employees, agents or representatives shall refrain from
publishing any oral or written statements about Executive that (i) are
slanderous, libelous, or defamatory; (ii) disclose private or confidential
information about Executive; (iii) constitute an intrusion into the seclusion or
private life of Executive; (iv) give rise to unreasonable publicity about the
private life of Executive; (v) place Executive in a false light before the
public; or (vi) constitute a misappropriation of the name or likeness of
Executive. A violation or threatened violation of this prohibition may be
enjoined by the courts. The rights afforded Executive under this provision are
in addition to any and all rights and remedies otherwise afforded by law.
The nondisparagement obligations of this Article 7 shall not apply to
communications with law enforcement or required testimony under law or court
process.

 

 



--------------------------------------------------------------------------------



 



ARTICLE 8 MISCELLANEOUS
8.1 Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

     
If to Company to:
  Oxford Resources GP, LLC
 
  41 South High Street
 
  Suite 3450
 
  Columbus, Ohio 43215
 
  Attention: Chairman of the Board
 
   
with a copy to:
  AIM Infrastructure MLP Fund, L.P.
 
  950 Tower Lane
 
  Suite 800
 
  Foster City, California 94404
 
  Attention: Brian D. Barlow and Matthew P. Carbone
 
   
If to Executive to:
  Daniel M. Maher
 
  8137 Linden Leaf Circle
 
  Columbus, Ohio 43235

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.
8.2 Applicable Law. This Agreement is entered into under, and shall be governed
for all purposes by, the laws of the State of Ohio.
8.3 No Waiver. No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.
8.4 Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.
8.5 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same agreement.
8.6 Withholding of Taxes and Other Employee Deductions. Company may withhold
from any benefits and payments made pursuant to this Agreement or otherwise all
federal, state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other normal employee deductions made
with respect to Company’s employees generally.

 

 



--------------------------------------------------------------------------------



 



8.7 Headings. The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.
8.8 Gender and Plurals. Wherever the context so requires, the masculine gender
includes the feminine or neuter, and the singular number includes the plural and
conversely.
8.9 Affiliate. As used in this Agreement, the term “affiliate” shall mean any
entity which owns or controls, is owned or controlled by, or is under common
ownership or control with, Company.
8.10 Assignment and Assumption. This Agreement shall be binding upon and inure
to the benefit of Company and any successor of Company, by merger or otherwise.
This Agreement shall also be binding and inure to the benefit of Executive and
his heirs. Except as provided in the preceding provisions of this paragraph
8.10, this Agreement, and the rights and obligations of the parties hereunder,
are personal and neither this Agreement, nor any right, benefit, or obligation
of either party hereto, shall be subject to voluntary or involuntary assignment,
alienation or transfer, whether by operation of law or otherwise, without the
prior written consent of the other party.
8.11 Term. This Agreement has a term co-extensive with the term of employment
provided in Article 2. Termination shall not affect any right or obligation of
any party which is accrued or vested prior to such termination. The provisions
of paragraphs 2.4, 2.5, 4.1, 4.4, 4.5, 4.6, 4.7 and 4.8 and Articles 5, 6, 7 and
8 shall survive any termination of this Agreement.
8.12 Entire Agreement. Except as provided in the Excepted Plans/Agreements (as
defined below), as of the Effective Date, this Agreement will constitute the
entire agreement of the parties with regard to the subject matter hereof, and
will contain all the covenants, promises, representations, warranties and
agreements between the parties with respect to employment of Executive by
Company. Without limiting the scope of the preceding sentence, all
understandings and agreements preceding the date of execution of this Agreement
and relating to the subject matter hereof (other than the Excepted
Plans/Agreements), including without limitation the Existing Agreement, are as
of the Effective Date superceded by this Agreement and null and void and of no
further force and effect. Any modification of this Agreement will be effective
only if it is in writing and signed by the party to be charged. For purposes
hereof, the “Excepted Plans/Agreements” are (i) the written benefit plans and
programs referenced in paragraph 3.3(iii) (and any agreements between Company
and Executive that have been executed under such plans and programs) and
paragraph 4.8, (ii) any signed written agreement contemporaneously or hereafter
executed by Company and Executive and (iii) any exceptions provided for in the
terms of this Agreement.

 

 



--------------------------------------------------------------------------------



 



8.13 Legal Expenses; Indemnification. Company shall reimburse Executive for his
reasonable attorneys fees in connection with the review and negotiation of this
Agreement. In addition, if Executive incurs legal costs and expenses (including
reasonable attorneys’ fees) in any contest relating to rights under this
Agreement and prevails in such contest, Company shall reimburse Executive (and
his heirs, executors, and administrators) for his reasonable legal costs and
expenses (including reasonable attorneys’ fees) incurred with respect to such
contest. Executive shall be indemnified and held harmless by Company during the
term of this Agreement and following any termination of this Agreement for any
reason whatsoever in the same manner as would any other executive employee of
Company with respect to acts or omissions occurring prior to (a) the termination
of this Agreement or (b) the termination of employment of Executive.
8.14 Liability Insurance. Company shall maintain a directors’ and officers’
insurance liability policy throughout the term of this Agreement and shall
provide Executive with coverage under such policy on terms and for amounts not
less favorable to Executive than provided to other Senior Executives.
8.15 Arbitration.
(i) Company and Executive agree to submit to final and binding arbitration any
and all disputes or disagreements concerning the interpretation or application
of this Agreement, the termination of this Agreement, or any other aspect of the
Executive’s employment relationship with Company. Any such dispute or
disagreement will be resolved by arbitration in accordance with the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association before a single arbitrator. Arbitration will take place in Columbus,
Ohio, unless the parties mutually agree to a different location. Company and
Executive agree that the decision of the arbitrator will be final and binding on
both parties. Any court having jurisdiction may enter a judgment upon the award
rendered by the arbitrator. The costs of the proceedings shall be borne equally
by the parties unless the arbitrator orders otherwise.
(ii) Notwithstanding the provisions of paragraph 8.15(i), (A) Company may, if it
so chooses, bring an action in any court of competent jurisdiction for temporary
or preliminary injunctive relief to enforce Executive’s obligations under
Articles 5, 6 or 7 hereof, pending a decision by the arbitrator in accordance
with paragraph 8.15(i), and (B) Executive may, if he so chooses, bring an action
in any court of competent jurisdiction for temporary or preliminary injunctive
relief to enforce Company’s obligations under Article 7 hereof, pending a
decision by the arbitrator in accordance with paragraph 8.15(i).
[Signature page follows.]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the 1st
day of August, 2010, to be effective as of the Effective Date.

            Oxford Resources GP, LLC
      By:   s/ Charles C. Ungurean       Name:  Charles C. Ungurean     
Title:   President and Chief Executive Officer     

“COMPANY”

                  s/ Daniel M. Maher       Name:   Daniel M. Maher           

“EXECUTIVE”

 

 